Title: To James Madison from Tobias Lear, 7 May 1804
From: Lear, Tobias
To: Madison, James



⟨N⟩o 7.
Sir,
Algiers, May 7th. 1804.
I have received the letters which you did me the honor to write on the 1st & 4th of November, and 26h of January. The time of their getting to my hands you will find noted in a copy of my Diary, which is herewith transmitted.
You will, undoubtedly have been informed, before this, that the Gun Carriages have been applied by Mr. Simpson, agreeably to their original destination. I am persuaded that their arrival, at the time they did, will be productive of good effects to our Affairs in Morocco.
I feel greatly obliged by the enclosures contained in your letter of the 26th of January. I pray you will be so good as to present my best respects to the President for the new proof of confidence reposed in me, by the Commission sent me to conclude a peace with Tripoli, provided circumstances should render such an event practicable and proper. The enclosed copies of letters from Commodore Preble, and my answer, will shew the ground upon which that business now stands.
I shall hold myself in readiness to proceed to Tripoli, the moment I receive accounts that my presence is necessary; or can be useful. And I presume that the light in which we are now viewed here, will prevent any objection being made, on the part of the Dey, to my going upon this mission. The captivity of the officers & Crew of the Philadelphia, and occurrences which have taken place, with regard to Tripoli, since that event, not having been known in the United States when your letter of the 26th of January was written, I am in daily and anxious expectation of receiving from you instructions predicated on those circumstances. In the meantime, I presume every measure which prudence & activity can effect, will be taken to prevent too great an extension of evil from that unfortunate event, and not only to guard our Commerce from depredation, but to convince the Bashaw that the loss of one Ship will not prevent him from feeling the effects of his wanton and unjust war upon us.
The Copy of my Correspondence with Mr. Davis will shew the situation of our affairs in Tunis. I hope the arrival of Mr. OBrien there will enable us to ascertain, with some precision, the ultimate views and expectations of that Regency with respect to the United States. He took with him a very warm letter from the Minister of Marine here, to the Prime Minister at Tunis, who is his Countryman and particular friend. The last letter which I have received from Mr. Davis is dated 30h March; It reached my hands only on the 5h inst. From that it does not appear that Mr. Davis had recd. your letter of the 26th of december.
I shall, with great pleasure, attend to the directions for presenting Mr. Nissen, the Danish Consul at Tripoli, with the acknowledgemt. made by the President of his services rendered to our Citizens heretofore in captivity; and his friendly attentions to the Officers & Crew of the Philadelphia, will not, I am sure, go unnoticed.
The Dey has, as yet, said nothing to me respecting the Cannon; altho’ he has pressed the matter, in the most threatening manner, on the Consuls of Spain Denmark, Sweeden & Holland. I think it best to say nothing on the subject until I may be called upon, and then I will give the information stated in your letter. In the meantime I shall ascertain what allowance is likely to be made for Iron, as well as Brass Guns.
In my instructions I was directed to use my endeavours to have an alteration made in our Treaty with this Regency, so as to have our annuities paid in Cash, instead of Maritime Stores. To this I have not been inattentive; and I have no doubt but I could accomplish the Object; but there seem to be such weighty objections to doing it, that I must beg leave to state them, and receive further instructions before I attempt to carry the first order into effect. In the first place, it wd. be considered that the alteration was for our advantage, and it would, therefore, be put upon a footing of renewing the Treaty, and a very considerable sum, in money or presents, would be required to effect it. When effected, it would be always anticipated; and besides this, demands would be made, under various pretexts, for presents of specific articles from our Country, as a mark of our friendship. The sum would also be expected to be increased beyond the 12,000 Sequins to the Regency; and those whose influence is now necessary for obtaining good prices for the Articles brought, would expect an annual gratuity; or presents, at the time of payment. Another reason for the great Officers of this Regency wishing the annuities of the tributary nations to be paid in Stores is, that it gives them a degree of consequence in the eyes of the people, who see the Ships arrive, the Cargoes landed; and knowing that they are tributes, entertain a higher opinion of their Rulers, and of themselves than they would do if the like amount was paid in money, which would only be visible to those who received it. Spain has not stipulated to pay a tribute to Algiers; but, from all accounts, she gives more in money and presents than any two tributary nations; and all this does not satisfy the Regency. They treat her with as much or more indignity than any other nation. At this moment the Cannon, long since demanded, are now sent for by the Courier, which is only allowed five days to return with them; and in failure thereof, the Consul is threatened to be put in Chains, and the Cruizers to be sent out to capture Spanish Vessels.
Upon the whole, I shd. not think it adviseable to make the Annuity payable in Cash, by Treaty; but if the Consul has money at Command, either in hand, or in Leghorn (which is the best place,) Alicant, or Marseilles, he may find favourable opportunities, in the course of the year, to make the payment; or a part thereof, in Cash. And if a Vessel comes once a year with a Cargo of such Stores as may be sent from the U. States upon favourable, or at least, not losing terms, it wd. keep up the appearance of bringing Stores, and satisfy everything on that head. In this case the Orders wd. be sent from hence, as usual, for the Annuities, and some part of them might be forwarded; but not to that disadvantage which has been heretofore experienced. The Order given for the next year’s payment was a very heavy one; but the subsequent payment which has been made in Cash to the 5h of March, will give an indulgence as to the time of their arrival; and if a part of the losing Articles be sent, it will answer the purpose; provided we should continue to stand well with the Regency. But of this, I must repeat, there is no absolute certainty; for, I write you the state of things to day; and perhaps tomorrow, without any justifiable cause, they may be reversed.
The biennial Presents and Annuities cannot be blended; for the former goes exclusively to the great Men and certain Officers about them; and the latter is considered as public property, and to be applied accordingly. Custom, which is more powerful here than laws in any other Country, has fixed this too firmly to be altered.
The National Charities, or donations which are regular and established, are, To the Hospital, founded by, and under the direction of the Spanish Religious Orders; which is the only place where a sick or disabled Christian Slave can find assistance or relief. This is open equally to the Slaves of all nations. The usual sum paid annually is fifty dollars, by each Consul or his Nation. Some special occasions may call for an addition to this: as was the case when the Portuguise Frigate was taken, when a large number of wounded Slaves were sent thither, beyond the means of the ordinary funds to support. In that case the Consuls made an addition of from 200 to 500 dollars each. Upon the Marriage of the Daughters of any of the principal Officers; or circumcision of their Sons, it is customary for the Consuls to make presents, as you will find stated in my Diary (Apl. 6h.) Besides these, it is often necessary to make Presents to obtain any favorite point for your nation; or ward off a blow which might involve the Nation in War. These cannot be specified. They depend on circumstances. At the Feasts of Ramadam & Biram seventy two dollars each, and ten dollars at the same time to the Drogerman.

Upon examining the accounts of Messr. Bacri & Busnah, as settled with Mr. OBrien, I found the balance due them of 15,073 dollars, as stated by Mr. OB. which I paid, as will be seen by their a/c & receipt. I brought forward to them the premium of Insurance pd. by the U. States on the goods ship’d them in the Washington some time since. This claim was unexpected, as I presume they had not been pressed upon it. In their obligation to allow this premium, it was stated, that they shd. be allowed interest upon monies advanced by them for the U. States. Upon stating the accounts it was found that the premium of Insurance amounted to 3300 dollars, and their Interest account to 1800 dollars, which left a Balance in favor of the U. States of 1500 dollars. One thousand of which, you will be pleased to observe, is allowed by them in the settlement of our Annuities on the 25th of March; the other five hundred is to be allowed in a future settlement. This is the only mode of settlement which I could obtain at the time.
I have mentioned, in a former letter, the impossibility of obtaining Vouchers for everything which is paid; or given by a Consul here. Where it has been practicable I have done it. The receipts for the Annuities is in Turkish; I preserve them here to produce, if necessary; but you will find that many Vouchers will be wanting, particularly for articles given.
In November last, I recd. a letter from Messrs. Degen & Purveyance, U. S. Navy Agents in Leghorn, stating that money Negociations for the U. States could be more easily made in Leghorn than else where, for any matters relating to the U. States in Algiers, and offering their services. In consequence of that letter, I ventured to draw upon them for twenty three thousand dollars to complete the payment of our Annuities to the 5h of March. As I was not specially authorized to do this, it is possible they may not honor my draft. If this shd. be the case, I shall be placed in a very unpleasant situation here. But I have the consciousness of having acted for the best interest of my Country; and had I neglected to have taken advantage of the favourable moment, the U. States would, in all probability, have been involved in some serious difficulty before a Vessel could arrive from the U. States to make up the deficiency of our annuities to the 5h of September last; to say nothing of the pecuniary advantage wh. must accrue to our Country from this payment.
Everything I have seen here points out the necessity of the Consul’s having a certain Credit in Leghorn, Alicant, Malaga or Marseilles. With it he may have the power of serving his Country most essentially, and of saving her from a sudden war, and great losses. Without it, he is thrown into great difficulties, and obliged to put himself entirely into the hands of the Jews, at whose mercy will lay the peace of his Country. Delicacy prevents me from pressing too much on this subject, lest it should be supposed I had an interested view in so doing. The Consuls of the other nations in our situation, have always this Credit; and it is beleived I have it; or I shd. not stand so well as I do at present. I can say no more, but that I am on a delicate and hazardous post, and will do all in my power to preserve my ground.
The expected peace with Portugal is suspended by the present aspect of affairs between G. Britain and this Regency. If G. B. is determined to push all her points here, and the war in wh. she is engaged with France will permit her to do it, the Portuguise will include themselves in it, in some shape or another. The report of the British coming here immediately, I do not much credit; but that they will come, the first moment that offers to advantage, I have no doubt; but whether upon the principle of making a general reformation in the System of this Country towards other nations; or only to carry their own points, and make these people an instrument for them, is not yet determined in my mind. I therefore, do not think it prudent to make very strong calculations on the event of this business, in my arrangements here.
The Spaniards are strongly threatened with war; but I think the Dey, in the present state of his affairs with the British, will hardly venture to make a new Enemy, so powerful as this might be, and so near to his door. But his Cruizers must be employed against some nation from which they may expect booty. Should they be kept in Port through the season, it wd. create such scenes of uneasiness & confusion as might be very serious to him. They are in readiness to sail; but I presume will not go out until he knows, with some certainty, the intentions and movements of the British. With sentiments of the highest respect and most sincere regard, I have the honor to be, Sir, Your most obedient Servt
Tobias Lear.
 

[First Enclosure] § “Diary of Tobias Lear, Kept at Algiers, continued.”
17 February–30 April 1804. “… Sunday Feby. 19th. … I this day received letters from our Consul in Gibraltar, of the 19th. & 28th. of Jany. & 9th. Feby. covering letters from the Secretary of State of the 2d. & 4th. of November.…
“Thursday Feby. 23d.… This day Mr. OBrien delivered to me the following official papers—Viz—one old Mediterranean Passport, 33 tops of the old Passport—179 Blank Consular Passports for Cruizers—184 Blank Prize Certificates & 173 Blank bills of health.
“Friday Feby. 24th.… This day all the Portuguise officers who are in Captivity here, and had been permitted to reside in the Houses of the Consuls, were ordered to be put to severe labour, on the public works, in consequence, it is said, of the Dey’s having recd. information that some Algerine Officers, Captives at Lisbon, had been treated with severity. Wrote to Mr. Davis at Tunis & to Capt Bainbridge at Tripoli, enclosing to the latter a letter from Mr. Kirkpatrick at Malaga authorizing Capt B. to draw upon him for two thousand dollars, on his own account if he should want that sum.…
“Monday Feby. 27th.… This day it was my intention to have gone to the Palace with Mr. OBrien to settle our accounts for the two Cargoes sent here on acot. of annuities; but Busnah, the Jew, who attends on those occasions, on behalf of the Regency, being unwell, it was defered.…
“Monday March 5th.… A small latteen sail Vessel arrived this day from Tangier in 8 days, with dispatches on Spanish Affairs for Tunis & Tripoli. I did not write to either of these places by said Vessel, as Tripoli is in a state of Blockade by the Americans, and my writing by her might appear to give sanction to her entering into the Harbour of Tripoli.…
“Saturday March 10th.… This day arrived an Imperial Brig from Marseilles, 18 days passage. I received a letter by her from Stephen Catelan Esqr. our Consul there, dated 18th January.…
“Monday March 12th.… A small latteen sail Spanish Vessel arrived from Majorca. In the evening a sail was seen in the N.E. which appeared to be an American Schooner; but the wear. was too hazy to distinguish her accurately.…
“Wednesday March 14th.… This evening saw the American Schooner standing into the Bay but too far off to be boarded this evening.
“Thursday March 15th.… In the morning saw the Schooner to the Eastward. About 10 oclk She made the signal, & I went off to her. She was the U. States Schooner Vixen Lt. Comdt. Smith, sent by the Commodore with dispatches for me; informing of the destruction of the Philadelphia by Lieut. Comdt. Decature, and requesting I would join him off Tripoli or at Syracuse, if I could leave Algiers, as he had reason to expect that the Bashaw of Tripoli was disposed to make peace. Desiring, that, if I could not leave the Regency with propriety, at present, I would endeavour to prevail upon Mr. OBrien to go up, as his knowledge of the language, manners & customs of the People of this Coast would be very useful in any negociations which might take place. (See copies of the Commodores letters to me, and one to Mr. OBrien.) The Schooner anchored and was saluted with 21 Guns which she returned. Lieut. Comdt Smith came on shore with me.
“Friday March 16th.… This morning the Portuguise Officers who had been sent to the Public works, were released from their labour, at the intercession of the Consuls, upon condition that the Consuls should write to the Ministers or Agents of their respective nations at Lisbon, and obtain the same indulgence for the Algerine Officers there.
“Upon due consideration and enquiry I found it would not be proper for me to leave this Regency at present, and join the Commodore; even if the Dey would permit it, which is somewhat doubtful as our accounts are not yet settled (owing to the indisposition of Busnah) and even then there would be a considerable balance due the Regency; wh. might be made a pretext for refusing permission for me to leave this place. Mr. OBrien has therefore agreed to go up, provided Lt. Comdt. Smith will take his family and allow him a few days to prepare for his departure; wh. he readily agreed to do; and, in the meantime, will pass over to the Coast of Spain to look for a Tripoline Corsair, which it is said has got out and gone thither. He accordingly sailed this evening to go over to Alicant, and along that Coast. I wrote by him to our Consul in Lisbon (via Alicant) on the subject of the Officers mentioned above; and sent duplicates of my letters to the Secretary of State and others, which had been originally forwarded by the Spanish Courier, which sailed from hence on the 20th. of Feby.…
“Thursday March 22d: … This day the Turkish feast of Biram commenced. All the Consuls (excepting the French, who goes the day before) went to the Palace early in the morning, where we passed through the same ceremonies as at the feast of Ramadam, on the 14th. of January. The Dey spoke very severely to all the Consuls excepting myself, respecting the Cannon which he had long since demanded of them. To me he Said nothing on the Subject; but behaved in a very good natured manner.
“Friday March 23d.… In the morning the United States Schooner appeared in sight; but the wind was so light that she did not get near enough for me to go on board ’till one OClk; when I went off and desired Lt. Comdt Smith to lay off & on till Sunday; for the feast of Biram, which continues for three days, would prevent Mr. OBrien & his family from embarking, as on those days no work is done.
“Received letters by the Vixen from our Consuls in Gibraltar, Malaga, Cadiz & Alicant (all duplicates) also from Mr. Pinkney, our minister at Madrid.
“⟨Sat⟩urday March 24th.… In the morning the Vixen was 3 or 4 Leagues to the Eastwd. and the wind being light to the west she did not get into the Bay till the afternoon, when she lay off & on in the Bay, as I desired Lieut. Comdt. Smith not to anchor that we might save the saluting fees.
“Sent to the Prime minister, by the Drogerman, to let him know that I would go to the Palace tomorrow morning to settle our acots. for the two Cargoes.
“Sunday March 25th.… Early in the morning I went to the Palace, with Mr. OBrien, to settle our accounts, where we found the Prime Minister, and the Hogias, or secretaries of accounts, ready to receive us. (Busnah the Jew, was also there). I presume that my Predecessor has given a full relation of the manner in which these accounts are settled. But I will, however, give a concise account of the Business. In the first place, it is necessary to be certain that your nation stands well with the Regency; and that the Consul has a fair face with the Prime Minister & those who have the settlement to make.
“On landing a Cargo, an account of it is taken by The Turkish & Christian Secretaries (the latter a slave) at the Marine. They pay no regard to the Invoice; but assort the cargo (if of Timber, Plank &c.) as nearly as they can into lots of each description of articles. When the cargo is landed, they send a Copy of their list of the articles to the first Hogia, or Secretary of the Palace who enters them in a Book kept for that purpose, and when you come to settle, you must be governed by his account, and by comparing his lumpling list with your Invoice, you will be able to judge, whether, upon the whole, you will have justice done you as to the quantity of the articles on board. Should there be a difference against you, it is no time to remedy it now; for the whole business, of a dozen Cargoes will be settled in half an hour. The Hogia reads the first article in the list, and asks if it be right. You examine as well as you can in a minute or two, & if right; or nearly so, the Prime Minister says how much is allowed for it, regulating the sum, by custom, in such cases; or, by the light in which you may be viewed. If the sum named is very low you may remonstrate; but seldom with effect; unless you stand very well. Thus they go through the list in a very short time, and the business is finished. I state below the lists of the Cargoes of the Ships Betsey Walker, and Old Tom, as settled in the Palace, by which some judgement may be formed of the manner of doing this business, when they are compared with the Invoices of the Cargoes of these Vessels. But it must be observed, that the settlement for these cargoes is perhaps the most favourable, taken all together, that has ever been made.
“The Accounts of the Regency are kept in Patacha Chequas, a nominal money, five of which make a dollar.
“The current coins are, In Silver, An Asper, 30 to a messoon. A Messoon, 40 to a dollar. A three messoon piece. A Six messoon piece, called a Pissett. A two Pissett piece—and a four Pissett piece, called a Patacha Gorda. These names are in Lingua Franca, or a corruption of the Spanish. In Gold, a New Sequin, equal to two dollars, half a Sequin, & quarter of a Sequin. An old Sequin, (which is not now current; but which is the sequin in which Annuities are paid) is 72 messoons. A Marboo, wh. is 54 messoons. And half a Marboo.
“Account of the Cargo of the Ship Betsey Walker, which arrived in Algiers in September 1803—As Settled in the Palace on the 25th. March 1804.




Pataca Chs.
Pataca Cheqs.



84 Pine Beams with 7—9 & 10 inch Spring for a frigate at

200
16,800



170 Four Inch oak plank, 50 feet long.
@
90
15,300



 40 Barrels Lampblack.
"
50
2,000



107 bbls Pitch and Tar.
"
20
2,140



132 Two inch Pine boards.
"
35
4,620



 16 Pieces of Oak for Sterns & Keels.
"
190
3,000



408 Algerine quintals of Nails & Spikes
"
80
32.640



132 Pieces Oak for floor timbers, Stern Posts & transums

100
13,200



944 Handspikes.


944






25,846 Staves.
P.C at 25 per 100.





6450
Doll




P.C.
97,094
= 19,418⅘

Cargo of the Ship Old Tom



P.C.




459 Pine plank—45 feet long 2 & 4 inches thick
@
50
22,950



143—ditto             4½ & 5 ditto
"
70
10,010



26 Pine Beams.
"
150
3,900



390 Handspikes.
"
—
  390





P.C.
37.250
=  7,450



Total

134,344
= 26,868⅘



“The dry goods, China &c. sent in the Betsey Walker, as per her Invoice, I know nothing about. Mr. OBrien told me [he] had applied them in a way favourable to our Affairs; and had rendered an account thereof to the Government. Indeed I do not know that I had a right to interfere at all in the Settlement of these Cargoes, as it was presumed that, as they arrived and were delivered in the time of my Predecessor, he would have settled them without any Agency of mine; but I am gratified in having done thus much in the business. If the other Ship, which was lost near Cadiz, had arrived, we should probably have been able to settle the whole due on the 5th Sepr. last.
“These Cargoes amounted to 26,868⅘ dollars, equal to 14.927 Seqs. of the old currency. The two years annuitys due on the 5th. of Sepr., amounted to 24,000 Sequins, which left a balance for us to pay, to that time, of 9,073 Sequins. As it was an object to make the payment of this balance in Cash; and agreeably to my instructions; I thought this a favourable moment to make the proposition; and to add thereto six months more; bringing it to the 5th. of March 1804; upon the ground, that, as the former Consul was about to depart from the Regency, I wished to settle up all accounts to that time; and that the loss of the other Vessel with the balance of the Annuities, could not be replaced for a long time. Circumstances were favourable and I was determined to pursue them. I went to the Dey with the Drogerman & Mr. OBrien, informed him that we had made our settlement of the two Cargoes, and expressed a wish that the balance, to the 5th. of March might be paid in cash; for the reasons before assigned. He hesitated; but the application of a rich watch, which I took with me, Costing in Leghorn 852 sequins at once fixed the business. He agreed to receive the amount in Cash for the balance due to the 5th. of March; provided it should not be established as a fixed thing, that he Should always receive Cash. It was closed, and the arrangements made to finish the business. As I had not cash to pay down, I had previously arranged with Bocri the Jew, that if the business could be brought about, he would furnish Such money as might be wanting, and take my bill on Leghorn for the amount. For it was the circumstance of receiving the money immediately which principally prevailed in the business. Had I offered twice the sum, to be paid even in two months, it would not have been received.
“My Predecessor has given such copious details, in his several communications to Government, of the measures which it is necessary to take to secure any advantageous point here, and which, from my own observation, and the information of others, I have reason to think are just, that I can add nothing on the Subject further than to Say, that I was obliged to grease the ways (as OB. says) to ensure this Cash payment, & obtain favourable prices on the articles of the two Cargoes before mentioned.


“Our account of annuities on the 5th. of Septr. was
24,000 Seqs.


Deduct the amount of the two cargoes received Since, as before Stated
14,927


Balance due the Regency to the 5th. of Sepr. last
9,073


Add to this six months’ Annuity, to bring it to the 5th. March 1804.
 6,000


Sequins
15,073


equal to Dollars
27,131 16/40


Which was settled as follows—

Cash paid by T. Lear
10,331 16/40


Bill on Mesrs. Degen & Purveyance, Navy Agents of the U. S. at Leghorn, at 60 days Sight, favg. David Coin Bocri, for. which he advanced the cash, at par
23,000


One Diamond watch (mentioned before) No. 82,750, costg in Leghorn.
1,789


One ditto—ditto No. 82,752, costing in Leghorn.
816


One ditto—ditto No. 82,756, costing in Leghorn.
433


Two Shawls brought from the United States (supposed value)
  200


Add to this, the Sum of one thousand dollars, allowed in the account of Bocri & Busnah, for their exertions to effect a Cash paymt. when the Consular present was made; and also one thousand dollars of the account with which they stand Charged for Insurance made on Goods ship’d them in the Ship washington some time since, an[d] wh. was allowed them on this occasion.
}
2,000


Dollars
39,002 16/40


This settlement would appear, on the face of it, to be highly injurious to the U. S. when 39,002 dollars are given to pay 27,131: But when everything is taken into consideration, I am persuaded that I shall meet the approbation of every one who knows the situation of tributary nations here, and the critical situation in which our affairs now stand in these Seas. Indeed in a pecuniary point of view it is highly advantageous to the U. States; for the payment of the Sum of 27,131 dolls. in maritime Stores, according to the prices generally allowed by the Regency, including freight, Insurance &c. would amount to more than 60,000 dollars. And, at this moment, to keep off all just cause of complaint against our nation, is an object beyond calculation.
“In the afternoon Mr. OBrien & his family embarked on board the U. S. Schooner Vixen to proceed to Tunis, and from thence to Syracuse. (See copies of my letters to Mr. Davis & to Mr. OBrien.)
“Monday March 26th.… I gave a bill to David Coin Bocri of this date, on Mesrs. Degen & Purveyance at Leghorn, at 60 days sight, for twenty three thousand dollars, as stated in the accounts of yesterday.
“Tuesday March 27th.… Arrived a Brig from the Levant with Turkish Soldie⟨rs.⟩ …
“Friday April 6th.… I was this day called upon to make a customary present to the Minister of Marine, on the mariage of his Daughter, which has just taken place. Upon enquiry I found it was customary for the Consuls to make a present, on the occasion of the marriage, or circumsicion of one of the children of the great officers of the Regency. The amount is generally about 500 dollars. The Spanish Consul made a present on this occasion of about one thousand dollars; and the Sweedish Consul of 550—Altho’ he told me on speaking to him, on the Subject, that he did not know whether he should give anything; or if anything, not exceeding 300 dollars. This is frequently the case, that the Consuls of the tributary nations, endeavour to deceive each other, that any one not giving anything; or but a triffle in Comparison with others, might be looked upon by the officer thus neglected, with an evil eye, and perhaps have his affairs, on some future occasion, injured by him. I accordingly made a present which was estimated at 550 dollars but which cost in Leghorn as follows—viz.


8 Piques of Gold Caftan
$110   


8 ditto of Cloth.
40   


1 Piece of Holland.
29.25


A Gold Watch No. 81.466
153.50


A piece of Mu[s]lin Brot. from the U. States (say)
 67.25



$400—”


“… Monday, April 9th.… Received a letter from George Davis Esqr. at Tunis dated 9th of March.…
“Monday April 16th.… Arrived an Imperial Brig from Alicant. Recd. by her a letter from our Consul in Alicant dated 7th. April, & from our Consuls in Malaga & Gibraltar, dated 26th. March.…
“Thursday April 19th.… In the morning the Drogerman informed me that the Dey had ordered him to tell me that he was about to send a Regalia to Constantinople, and hearing that I had some valuable Watches, he wished to purchase some from me. I went to see the Dey and told him I had but one watch which was fit for his purpose, that I could part with, and that the price was two thousand dollars. He desired to have it. And the Drogerman informed me that the Dey would either pay the money for it; or allow it in the next settlement of our accounts. I put it upon the latter footing, knowing it would have a better effect than to take the money. I accordingly sent him the watch No. 82,754.
“Friday April 20th.… At 2 oclk this morning a severe shock of an Earthquake was felt; and soon after another, less severe. It gave much alarm but did no damage.
“Saturday April 21st.… A Small Spanish latteen Vessel arrived from Malaga. Said to have brought despatches for the French Agent.…
“Wednesday April 25th.… In the afternoon the first Christian Secretary of the Dey came here (to the American Garden) with a Turk Guard, for the Portuguise Officer (Seigr. Juan,) who lives at the Am: House, and a Portuguise Slave, a domestic in the House; the Dey having ordered that all the Portuguise should be again put to severe labour. There were with the Secretary and Guard, a number of Portuguise officers whom they had taken from other Consular Gardens. The Secy. informed me that this new order was in consequence of the Dey’s having received fresh information that his officers were badly treated in Lisbon: But I rather suppose he has other reasons for this new severity, as it is supposed there are a number of Portuguise Ships of war on the Coast, and the Dey wishes the Captives to renew their Solicitations for a redemption, and consequently a peace.
“Thursday April 26th.… The Spanish Courier arrived from Alicant. I received letters, by her, from our Consuls in Alicant, dated Apl. 17th. from Malaga & Gibraltar, the latter forwarding two packages from the Departmt. of State. One Contain[in]g a letter dated 26th. Jany. 1804; with a Commission for me as Consul Genl. of the U. S. at Algiers, confirmed by the Senate, A Commission for me to make peace with Tripoli, and two Pamphlets, contg. an account of Louisiana; the other contg. Newspapers to Novr. 4th. 1804 [sic]. A Brig also arrived from Tunis in 5 days. Said to have brought no letters; but a Report, and accounts to the Dey, that the British were making great preparations at Malta, for the attack on Algiers, and that a Squadron of Portuguise Ships of war were on the coast, ready to join the British whenever they Should appear. In the evening another Brig came into the Bay with Ragusian Colours.
“The Secretary of the Sweedish Consul brought to me a translation of a firman of the Grande Signior, obtained at the instance of the Russian Minister at the Porte, for the release of William Smith, an American Citizen, formerly Minister from the U. S. in Lisbon, who was said to have been Captured by the Algerines in an Italian Vessel. It seems this interference was made by the Emperor of Russia, at the Instance of Mr. Smith’s Brother, who is in Russia, and had heard the report of his Brother’s being Captured as aforesaid. I informed the Sweedish Secretary that, this report was groundless, as I had myself seen Mr. Smith in Gibraltar, since this report had reached the U. States, and had been published in the papers there, and that I knew he had since arrived in the U. States. I returned my thanks to the Sweedish Consul for his polite and prompt attention to the business. He also brought a firman, from the Same quarter, for the release of a German, who was said to have been Captured, many years Since, in an American Ship called the Hero, bound from Surinam to Hamburg, and who was still in Captivity. Of this circumstance I know nothing, and as the firman was obtained at the instance of one of the German Princes, through the Medium of Russia, the Sweedish Consul took upon himself to search into the business.
“Friday April 27th.… In consequence of the pressing & threatening demands of the Dey upon the Spanish Consul for the Cannon, long since demanded of the Several nations, the Courier, which arrived yesterday, was dispatched this morning for Alicant, with orders from the Grand Potent to return with them in five days without any regard to wind or weather. This sudden & unexpected departure of the Courier totally prevented me from preparing my dispatches for the U. States. I wrote a few lines to our Consuls in Malaga, Alicant & Gibraltar.
“The report brought by the Brig from Tunis yesterday, and an additional one from Constantine this day, that there are 8 Portuguise Ship’s of the line in the neighbourhood, ready to join in the attack on this place, has caused considerable alarm, and great exertions to be made, on the part of the Dey, to meet the event. At the Marine they are launching their new Gun boats getting in order the old, and putting everything in motion. At the new Castles which are building at the North and South sides of the City, every vigorous exertion is making to get them in readiness. The Jews are immured in their houses, and the Christians do not think it quite safe to appear abroad in this general bustle.
“Saturday April 28th.… Everything in motion to prepare for an attack.…
“Monday April 30th.… We have no further information of expected attack; but the Spirit of preperation still continues. Another Circumstance makes it, at this season, unsafe for any others but Mahometans to appear much abroad. This is the time when the Dey is forming his Camp, or enlisting Soldiers, to be sent into the several districts to collect the Taxes. On these occasions the Camp is an Assylum for villains of every description, who are protected from the punishment which they wd., incur for crimes, by flying to the Camp and enlisting as Soldiers.
“The rains which have fallen, in uncommon quantities, during the two last months, have ensured the Crops of wheat & Barley, which now begin to head. Vegetation of every kind is now very Strong and rapid. The fruit, such as appricots, plumbs, cherries and grapes are forming fast. Strawberries are in perfection; and garden vegetables of every kind in plenty. Indeed the garden may be said to continue through the year; for the cold of winter is not so severe as to destroy the vegetation; and all the gardens are supplied with water in abundance, in the hot & dry Seasons.”

